Exhibit 10.1
 
MANUFACTURING, DEVELOPMENT AND INVESTMENT AGREEMENT


This MANUFACTURING, DEVELOPMENT AND INVESTMENT AGREEMENT (the “Agreement”) is
made as of the 16th day of July, 2012 (the “Effective Date”), by and between
Sunovia Energy Technologies, Inc., a Nevada corporation with its principal
office at 106 Cattlemen Road, Sarasota, Florida 34232 (“Sunovia”) and Leader
Electronics Inc., a Taiwan, R.O.C. corporation with its principal office at 8F.,
No.138, Lane. 235, Baoqiao Road., Xindian Dist., New Taipei City 231, Taiwan
(R.O.C.) (“LEI”) (each a “Party” and collectively the “Parties”).


Recitals:


WHEREAS, Sunovia, a public company which files reports with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, and
is trading on the OTC Markets and OTCBB under the symbol “SUNV”  is presently
manufacturing, marketing, distributing and selling its LED outdoor products
containing its patented Aimed OpticsTM technology;


WHEREAS, LEI is listed on the Taiwan Stock Exchange Corporation and is engaged
in the manufacturing and sale of power supply products;


WHEREAS, in accordance with the terms set forth herein, LEI will (i) collaborate
in the next generation design of the Products (as defined below), (ii) design
and implement LEI power supplies into the Products as provided in the
Specifications (as defined below), (iii) invest One Million Dollars (US
$1,000,000) into Sunovia, (iv) lease for Sunovia’s use equipment representing a
value of Two Million Dollars (US $2,000,000) which will include manufacturing,
test and product equipment and tooling mentioned below to be more specifically
identified by the parties, (v) manufacture the Products (A) at a 10% discount to
the market rate against non-cancellable purchase orders from Sunovia for one
year following the initial purchase orders and thereafter at a 5% discount to
the market rate until a full Eight Million Dollars ($8,000,000) in discounts
have been earned by Sunovia and (B) provide working capital to manufacturing all
Products with net payment terms of 45 days, (vi) LEI to acquire all needed
tooling, and (vii) serve as an exclusive distributor for the Asia Territory (as
defined below); and


WHEREAS, in accordance with the terms set forth herein, Sunovia will (i) appoint
LEI as the exclusive manufacturer for the Products sold in the Territory
according to the terms below (ii) appoint LEI as an exclusive distributor for
the Asia Territory and (iii) provide non-cancellable and irrevocable stand-by
Letter of Credit for beneficiary of LEI prior to the shipment of Product or
provide payment for the Product prior to shipment; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
MANUFACTURING


1.1           Products.


A.           Products.  LEI shall exclusively produce, package and ship, and
Sunovia shall pay for the manufacture of those certain LED lighting products as
listed in Exhibit A (the “Product(s)”) which are more particularly described in
the product specifications (the “Specifications”) attached as Exhibit B to this
Agreement. LEI shall provide such services and technical support as needed by
Sunovia.  LEI shall only be entitled to manufacture the Products to be sold by
Sunovia in Canada, Mexico and the United States of America (collectively, the
“NAFTA Territory”) and in the People’s Republic of China and the Republic of
China (Taiwan) (the “Asia Territory” and collectively with the NAFTA Territory,
the “Territory”).  LEI shall be required, at minimum, to initially produce
50,000 units of the Cobra Head during the one hundred eighty (180) days
following the Effective Date.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
B.           Specifications.  The product Specifications are attached as Exhibit
B to this Agreement, and additional Specifications may be added to Exhibit B
from time to time upon mutual agreement of the Parties. As part of the
Specifications, Sunovia will provide to LEI the graphics for the labels and
packaging for the Products (the “Shipping Materials”).  LEI will supply the
Shipping Materials.  The Specification shall include LEI’s power supplies in the
Products.


C.           Tooling and Components for Products to be sold to Sunovia.  LEI
shall finance the cost for all tooling of the Product, the cost and vendor
providing such tooling must be acceptable to Sunovia (the “Tooling Cost”).  LEI
will provide Sunovia with written invoices with respect to all Tooling
Cost.    LEI will finance and provide all components and packaging materials
required to manufacture and deliver the Products under this Agreement, which
components must be approved by Sunovia.  All intellectual property relating to
such Products will be held by Sunovia.  LEI shall not supply any Products for
sale to third parties without the prior written consent of Sunovia or as set
forth under Article IV.  LEI shall inventory and properly maintain any and all
Product components and Product packaging materials as well as at minimum thirty
(30) days of Products based on historical needs in a secure, cool and dry
location within LEI’s facility.  LEI warrants to Sunovia that any and all
materials provided to LEI and received by LEI will be securely stored and held
in inventory until such time as they are required for Product manufacturing and
delivery.  LEI explicitly understands and agrees that it shall be responsible
for the replacement costs of any Product components and/or packaging materials
that are damaged or destroyed at LEI’s location, with the exception of
components and materials destroyed in a Force Majeure event (discussed below) or
because of engineering changes requirement issued by Sunovia.


D.           Additional Products.  From time to time, the Parties may agree in
writing to include additional Products under the terms of this Agreement in
accordance with Section 1.1(C) or originating from a proposal by either
Party.  The Specifications for any new Product shall be incorporated as part of
this Agreement, and the terms of this Agreement shall govern the purchase by
Sunovia of any such new Product.


E.          Branding.  LEI will manufacture Product for Sunovia that is labeled
and packaged as directed by Sunovia. All Products manufactured by LEI under this
Agreement will bear only Sunovia’s (or its subsidiaries) marking, unless
otherwise directed by Sunovia.  Sunovia shall provide the necessary
documentation for LEI to manufacturer and export such Products with the
Branding.  Immeiately following execution of this Agreement, LEI will provide
Sunovia with a list of all documents and information needed for LEI to
manufacturer and export the Products.


F.          Limited Manufacture and Sale Rights.  Except as specifically set
forth in Section 1.1(A), LEI acknowledges that Sunovia is under no obligation to
utilize LEI for any reason, and acknowledges that Sunovia is not restricted in
any way by any contract, agreement or other arrangement to manufacture products
utilizing LEI unless set forth under Section 1.1(A) and in the amounts described
in Section 1.1(A) and in the Territory.


G.          Private Label Restriction.   LEI shall not sell, furnish or give any
Product bearing Sunovia’s label to any other person or entity without the prior
written consent of Sunovia. It is understood and agreed that money damages would
not be a sufficient remedy for any breach of this provision and that Sunovia
shall be entitled to equitable relief, including injunction and specific
performance, as a remedy for any such breach.  Such remedies shall not be the
exclusive remedies for a breach by LEI of this provision but shall be in
addition to all other remedies available to Sunovia at law or in equity.


H.          Limited Rights.  Except as specifically set forth in Section 1.1(A),
LEI acknowledges that Sunovia is under no obligation to purchase any Product
exclusively from LEI.  Sunovia shall have the right to sell the Product to its
customers and shall not be restricted in any way by any contract, agreement or
other arrangement LEI may have with any other party.
 
 
 
2

--------------------------------------------------------------------------------

 


1.2           Prices and Terms.


A.  Pricing.  Prior to the execution of this Agreement, LEI shall provide
Sunovia with a turnkey Price List (the “Price List”) that specifically itemizes
and defines any and all costs that are associated with the manufacturing,
packaging and delivery of the Products and will then provide the discounted
price as defined herein.  The Price List shall be set forth and attached hereto
as Exhibit C to this Agreement.  All invoices provided by LEI to Sunovia for the
Products and the additional Products, as set forth under Section 1.2(D), shall
be discounted by * from the Price List during the 12 months following the
Effective Date and thereafter by * from the Price List until a maximum of Eight
Million Dollars (US $8,000,000) in discounts have been earned by Sunovia.  On a
quarterly basis, Sunovia may * (the “Competitor List”).  If the Price List for
each of the Products is greater than *, then Sunovia shall provide written
notice to LEI of such event with a copy of the Competitor List (the “Pricing
Event”).  LEI will have ten (10) business days from the Pricing Event to revise
the Price List to provide the identical pricing on the Competitor List.  In the
event that LEI fails to revise the Price List, the exclusivity as set forth in
Section 1.1(A) shall be terminated.  The manufacturers set forth on the
Competitor List will maintain equal or similar standard of quality systems as
maintained by LEI such as, but not limit to, ISO14001, TL16849, SA8000,
OSHA18001.


Within five (5) business days of receiving a request for quotation (RFQ) from
Sunovia for any products not described herein, non-standard Products or Products
that are to be sold outside of the Territory, LEI shall provide Sunovia with a
written and itemized price for such services.  Non-standard products shall be
defined as any Products that require features or components that are not
typically included in the manufacture of the Products as listed and specified in
Exhibit A and Exhibit B hereto.


Unless previously agreed to in writing and signed by an authorized
representative of the Parties, it is explicitly understood and agreed that LEI
shall not charge Sunovia for anything that is not expressly listed and itemized
on the Price List.




B.           Delivery.  LEI shall ship Product FCA LEI’s location according to
INCOTERMS 2010 to Sunovia’s location, or to the location specified and agreed to
in writing by the parties. Title to and risk of loss of the Product shall pass
to Sunovia upon actual delivery of the Product to the location specified by
Sunovia.


C.           Invoicing.  LEI shall invoice Sunovia upon shipment of Product or
additional Product using electronic invoicing (unless otherwise directed by
Sunovia) in accordance with Sunovia’s requirements. All invoices must reference
Sunovia’s material code (e.g. NAED), Purchase Order number and Product
description.  Payment of undisputed invoices shall be made in forty-five (45)
days from date of invoice.    If Sunovia directs LEI to use paper invoicing,
invoices shall include a bill-to address as listed below and shall be mailed
through the United States Postal Service to same:


SUNOVIA ENERGY TECHNOLOGIES, INC.
106 CATTLEMEN ROAD
SARASOTA, FL 34232
Attention: Billing


E.         Productivity.  LEI will seek to develop and implement productivity
improvements, with anticipated annual price decreases of at least five percent
(5%).  LEI may request the assistance of Sunovia in developing such productivity
improvements.  Productivity savings cannot adversely affect product quality
requirements, including those set forth in the product specifications.
 
** The information omitted is confidential in nature and has been omitted.  The
Company has filed the omitted portion with the Securities and Exchange
Commission requesting confidential treatment.


1.3           Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, EVEN
IF INFORMED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER AS THE RESULT OF BREACH


OF CONTRACT, WARRANTY, OR TORT (INCLUDING NEGLIGENCE, STRICT LIABILITY, OR ANY
OTHER THEORY).  The liability restrictions of this section shall not apply to
(a) personal injury or property damage caused by the strict liability,
negligence or intentional misconduct of LEI or (b) LEI’s indemnification
obligations under this Agreement.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
1.4           Purchase Orders.


A.           Purchase Order.  LEI will manufacture the Product for Sunovia in
accordance with purchase orders submitted by Sunovia during the term hereof
(each a “Purchase Order”).  All purchases of the Product shall be made solely
pursuant to the terms of this Agreement and non-conflicting terms regarding
Product quantities, delivery destinations and delivery dates set forth in each
Purchase Order submitted by Sunovia to LEI.  No terms of any Purchase Order
shall be effective with respect to the sale of Product hereunder, except those
Purchase Order terms specifically referenced in this Agreement.


B.           Timing.  LEI must deliver the Products within the time schedules
set forth in the Purchase Orders issued by Sunovia and acknowledged by LEI.   If
LEI fails to deliver under the Purchase Order in a timely fashion, Sunovia may
terminate all or part of the Purchase Order.


1.5           Delivery Accuracy. Both Parties recognize the importance of
delivery accuracy, and explicitly understand that delivery of the Product must
be made on time, at the requested quantity as laid out in the Purchase
Order.  For the purposes of calculation, an order is deemed filled if it is
delivered within +/-  two (2) business days from the agreed delivery date and
includes at least ninety-eight percent (98%) of the quantity. A “Business Day”
shall be any day (Monday – Friday) other than a Federal holiday.  LEI shall not
be liable for a delay caused by Sunovia, a third party to the extent such delay
is outside of the reasonable control of LEI, or a force majeure event (discussed
below).  In the event of a delay in delivery, other than one for which LEI is
not liable in accordance with the preceding sentence, LEI and Sunovia shall
communicate regarding the cause of the delay and shall coordinate with regard to
addressing the options for providing timely delivery and if requested by
Sunovia, LEI shall provide expedited shipping at LEI’s expense.  In the event
that these requirements are not made, and LEI is penalized by its customer as a
result of the Product’s late delivery, then LEI will issue an account credit for
one half percent (.5%) of the invoice price for the affected Product for each
business day that a Product is not received at final destination in accordance
with these requirements, for up to ten (10) business days.
 
1.6           Product Quality; Warranties.


A.           Warranty.  LEI warrants all Product sold hereunder to be free from
defect in manufacturing, under normal and proper storage, installation, and use
for the period of five (5) years for each Product commencing from the date LEI
ships the Product to Sunovia. LEI will deliver the Products in full compliance
with Sunovia’s quality standards, as they evolve from time to time. LEI warrants
that the Product will conform to the Specifications, attached to this Agreement
or to the acknowledged Purchase Orders issued by Sunovia. LEI shall ensure
compliance with Specifications for all Products and, for this purpose, shall
inspect the Products prior to shipment to Sunovia in accordance with established
quality control procedures.  Any changes in the manufacturing process or
materials for the Products must be approved in writing by Sunovia. LEI will
replace the product, returned to it by Sunovia that is freight prepaid, or, if
mutually agreed to by both parties, LEI will provide a credit or reimbursement
for any Product that does not conform to the Specifications or comply with the
aforementioned warranties.  This warranty is intended to be passed through from
Sunovia to Sunovia’s customers and the end users of the Products.


So long as LEI manufactures the Products in accordance to the design, and with
the quality standards, Sunovia warrants the Products are so designed to survive
the aforementioned warranty period.


B.           Laws.  Both Parties and the Product shall comply with the laws of
the United States and of the country where the product is produced and shipped
to for sale.  Both Parties have and shall maintain in good standing all
necessary licenses, permits, authorizations and approvals required by or from
the United States and of the country where the product is produced and shipped
to for sale, and any approvals necessary and agreed upon by both Parties from
industry regulatory bodies as specified in the Specifications.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
C.           Limited Warranty.  THE FOREGOING WARRANTY TERMS ARE EXCLUSIVE AND
IN LIEU OF ALL OTHER WARRANTIES. SUNOVIA AND LEI MAKE NO REPRESENTATIONS OR
WARRANTIES EXCEPT AS EXPRESSLY SET FORTH IN THESE TERMS AND CONDITIONS, AND LEI
EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED.


D.           LEI Recall.  In the event that LEI shall have a duty to recall any
Product or any post-sale duty to provide a warning with respect to a Product
prepared for sale by Sunovia under this Agreement, whether issued voluntarily or
involuntarily under order of any governmental or judicial agency or authority,
LEI shall so notify Sunovia within forty-eight (48) hours and shall provide any
necessary or reasonably requested information, including the scope of and reason
for the Product recall or warning.  In such event, LEI shall recall the affected
Product or provide the warning to Sunovia and shall reimburse Sunovia for all
reasonable, related costs and expenses incurred by Sunovia, including
replacement of recalled Products and other associated expenses.


E.           LEI Recall Notice.  LEI further agrees that Sunovia shall solely
and independently notify Sunovia’s own customers of any such recall or warning
instituted by LEI, unless at Sunovia’s option, Sunovia directs LEI to notify
Sunovia’s customers who have purchased LEI Product found to be subject to recall
or warning.  LEI shall have no communications with Sunovia’s customers regarding
the recall or warning without the express direction of Sunovia unless directed
by a regulatory agency.  In the event that LEI shall have further obligations,
if any, to notify the general public of the recall or warning, LEI shall first
notify Sunovia and within the necessary time constraints shall endeavor to come
to agreement with Sunovia regarding such dissemination of information to be
provided to Sunovia’s customers.  In the event of such a recall or post-sale
warning issued by LEI, and instituted by Sunovia with regard to Sunovia’s
customers, LEI shall reimburse Sunovia for all such reasonable, related costs
and expenses incurred by Sunovia, including replacement of recalled Products and
other associated expenses.


1.7           Conforming Product.  It is the responsibility of LEI to ensure
that all Product delivered to Sunovia conforms with Sunovia’s design. In the
event that a Product nonconformance is identified, LEI will notify Sunovia and
immediately contain, inspect, segregate and correct Product in its facilities to
assure that Sunovia will not receive additional shipments of suspect Product
until the cause of the nonconformance that has been identified and controlled.
In the event that a Product nonconformance is identified by Sunovia, Sunovia
will notify LEI of such material non-conformance and the Parties will discuss
appropriate response to the nonconformance.


1.8           Identification and Traceability. The Products shall be marked with
the date of manufacture enabling the relevant lot to be traced back to the date,
and location of production.
 
1.9           Subcontractors.  LEI will manufacture the Products at its factory
in the Peoples Republic of China that shall be initially agreed to in writing by
Sunovia, unless otherwise agreed in writing by Sunovia.  The Products shall be
assembled at the Mexican Facility.  LEI shall not utilize any subcontractor
without the prior consent of Sunovia.  If consent is granted, LEI shall be
solely responsible for the performance of any subcontractor it uses in
manufacturing the Product.  Any such subcontractor shall be bound by the terms
and conditions of this Agreement, including the quality and ethical requirements
of this Agreement, and shall agree to allow Sunovia to audit its facilities,
documentation and manufacturing processes.
 
 
1.10           Auditing Procedures.
 
 
A.           Inspection.  LEI shall use its best efforts and commit all
reasonable and necessary resources to achieve Sunovia's supply requirements.  In
furtherance thereof, Sunovia will have the right to inspect or audit, on
reasonable prior notice, all production facilities used or contracted by LEI for
the manufacture of Products.  Upon reasonable prior written notice from Sunovia
of a proposed audit, LEI and its agents shall provide Sunovia and any of its
auditors with reasonable access to and any assistance that they may reasonably
require, without violating Sunovia’s or LEI’s confidentiality requirements to
third parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 


B.           Action.  If any audit by an auditor designated by Sunovia results
in LEI being notified that LEI is not in compliance with any applicable law or
audit requirement, LEI shall promptly take actions to comply with such
applicable law or audit requirement.  LEI shall bear the expense of any such
response that is (i) required by or necessary due to LEI’s noncompliance with
any applicable law or other audit requirement relating to LEI’s business or
(ii) required by or necessary due to LEI’s noncompliance with any Applicable Law
or audit requirement relating to the Products provided by LEI to Sunovia.
 
C.           Manner.  Where feasible, all audits conducted on behalf of Sunovia
shall be conducted during normal business hours upon reasonable prior notice and
scheduling.  Audits shall be conducted in a manner that does not interfere with,
or displace, the normal production of the Products.
 
 
           D.           Records.  LEI shall retain records and supporting
documentation sufficient to document the manufacturing and related processes and
all related services under this Agreement for a period of seven (7) years or for
such period as otherwise agreed to by the Parties.
 


1.11           Reports by LEI.
 
A.           Reporting Requirements.  LEI shall provide to Sunovia reports
pursuant in a form reasonably acceptable to Sunovia on labor availability and
other operational and production limitations.   LEI shall report on all changes
in manufacturing process, location of manufacture, use of any subcontractors and
other conditions that could reasonably be expected to affect quality, volume or
timeliness of delivery.
 
 
B.           Notification Requirements.  LEI shall immediately notify Sunovia
when it becomes aware that an act or omission of a third party vendor or
subcontractor will cause, or has caused, a problem or delay in performance, and
shall use commercially reasonable efforts to work with Sunovia to prevent or
circumvent such problem or delay.
 


1.12           Indemnification and Insurance.


A.           LEI’s Indemnification.  To the fullest extent permitted by law,
LEI shall indemnify, defend and hold Sunovia harmless from and against any third
party claim, suit, action, liability, demand, cost or expense (including, but
not limited to, court costs and reasonable attorney's fees) in which (1) death,
personal injury or property damage is caused, directly or indirectly, by the
Product as sold and delivered hereunder, to the extent such damages are caused
by the negligence or willful misconduct in the manufacture, distribution, or
sale of the Products by LEI; (2) there is an actual violation by such Products
of any federal, state or local rule, directive, regulation or governmental order
under the law of the Federal and state laws of the United States caused by the
manufacture distribution or sale of the Products by LEI, or (3) there is a
failure of the Products to comply with any express or implied warranty of LEI or
with any of the provisions which govern LEI’s performance under this Agreement;
provided that this indemnity shall be null and void to the extent such
liability, loss or expense, or claim therefor, results proximately from the
designs or Specifications provided by Sunovia or any of its employees or
representatives during term of this Agreement or the gross negligence of Sunovia
during or after the term of this Agreement.


B.           Sunovia’s Indemnification.  To the fullest extent permitted by law,
Sunovia shall indemnify, defend and hold LEI harmless from and against any third
party claim, suit, action, liability, demand, cost or expense (including, but
not limited to, court costs and reasonable attorney's fees) arising out of,
relating to or in connection with (1) violations of any patent, trademark,
copyright, trade secret or other intellectual property rights relating to
LEI’s use of Sunovia or Evolucia brand or other Sunovia or Evolucia trademarks
that do not result from the negligent acts or omissions of LEI; (2) in which
death, personal injury or property damage is alleged to have been caused,
directly or indirectly, by the Product, to the extent such damages are cause by
the negligent or intentional acts or omissions of Sunovia, or (3) there is an
actual violation by such Products of any federal, state or local rule,
directive, regulation or governmental order under the law of the Federal and
state laws of the United States caused by the design of the Products of Sunovia.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
            C.           Claim Notification.  Any indemnification hereunder
shall be conditioned on the Party seeking indemnification promptly notifying the
other Party of such indemnification claim and furnishing the indemnifying Party
with copies of all suit papers from third parties relating thereto, if
applicable.  The Party seeking indemnification shall cooperate with the
indemnifying Party in the defense of such claims or suits.


D.           Insurance.  LEI agrees to maintain the following insurance coverage
during the term of this Agreement:  general liability with broad form
manufacturer’s endorsement (written on an occurrence basis) in amounts of
mutually agreed  for per occurrence events; and excess liability (umbrella form)
in an amount of mutually agreed which shall be primary to any coverage,
deductible or self-insured retention of Sunovia.  The foregoing policy or
policies shall be issued by financially sound insurers licensed to do business
in all states in which Sunovia sells the Product.  LEI shall provide a
certificate of insurance evidencing the above coverages.


ARTICLE II
DEVELOPMENT


2.1              Development of Future Products.  During the term of this
Agreement, LEI will collaborate with Sunovia in a mutually beneficial and
cooperative fashion in order to develop new and improved future generations of
the Products.  All intellectual property will be retained by Sunovia, provided,
however, if the design work is related to the development of power supplies,
then such intellectual property will be retained by LEI   Each joint development
project undertaken by the Parties will be covered by a separate Statement of
Work (“SOW”), which shall set forth in reasonable detail the tasks and work to
be performed by each Party, the contributions of employee resources, equipment,
supplies, capital and other intellectual property and resources to be made by
LEI.  Each SOW will describe each Party's participation in the evaluation,
characterization, testing and debugging of the future Products.




2.2              Statement of Work.  Each Party agrees to use commercially
reasonable efforts to perform its responsibilities under each SOW and to
allocate sufficient resources to complete the work in accordance with the
relevant specifications and development schedule set forth in such SOW. In the
event resource constraints are preventing a timely completion of milestones or
work under a SOW, each Party will make commercially reasonable efforts to
address the constraints to ensure completion of the project within the project
timeline.  Either Party may propose changes or modifications to a SOW. Both
Parties will timely review any proposed changes to a SOW and will identify
impacts of such changes on the development schedule, cost and deliverables under
the SOW.  Any agreed changes shall be described in a written amendment to the
SOW executed by the Parties.
 
2.3             Framework.  This Agreement shall serve as an overall framework
with respect to the development of the Products. The initial SOW will be
negotiated by the Parties as soon as practical after the Effective Date.
Additional SOWs may follow from time to time as agreed by the Parties.


ARTICLE III
INVESTMENT


3.1           Direct Investment.  LEI will purchase Twelve Million Five Hundred
(12,500,000) shares of common stock (the “Shares”) of Sunovia for an aggregate
purchase price of One Million Dollars  (US $1,000,000)  within two (2) business
days of the Effective Date in accordance with the Securities Purchase Agreement
attached hereto as Exhibit D.  In the event Sunovia does not place orders for
the Products within five (5) years from the Effective Date (the “Order Date”),
then LEI shall be entitled to sell to Sunovia the lesser of (i) Shares it has
not resold as of the Order Date or (ii) the portion of Shares representing the
amount of Products that Sunovia has not ordered.  For example, in the event
Sunovia has placed orders for 80% of the Products, then LEI will be entitled to
sell back to Sunovia as of the Order Date the lesser of the number of Shares
that have not been resold by LEI or 20% of the Shares.  The per share price will
be $0.08.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
3.2           Equipment Purchase.  LEI will deliver to Sunovia’s facilities
(which facility will display the Sunovia logo), over a period of two (2) years
from the Effective Date on an as needed basis that is mutually agreed by the two
parties, equipment, which shall include, but in no way be limited to, the
equipment more fully described on Exhibit E.  LEI shall provide invoices of all
equipment illustrating an aggregate value of Two Million Dollars (US
$2,000,000), which value shall include the Tooling Cost.  Sunovia will have the
right to use all equipment for a period of five (5) years from the Effective
Date at no cost to Sunovia.  At the expiration of the five (5) years and at no
point prior to the expiration of the five (5) years, LEI will be entitled to
take possession of such equipment at Sunovia’s facility.


Everything acquired in this section, although in Sunovia’s possession, is the
sole property of LEI and shall bear an identification as LEI’s property at all
times. Sunovia shall use its reasonable best efforts in use, care, maintenance,
repair and remedy as if the  property as property of Sunovia.  Any and all such
equipment cannot be used by Sunovia as collateral, guarantee, pledge, security
or any kind of financial instrument.  In the event Sunovia files for bankruptcy,
Sunovia shall segregate this equipments from all others and to endeavor to
protect the equipment from being wrongfully taken by creditors.  Sunovia shall
use its best efforts to protect the property from loss or theft.


Sunovia, at its own cost and expense, shall carry public liability and property
damage insurance covering the Equipment and operation of the Equipment by
Sunovia. All said insurance shall be in the form and amount and with companies
approved by LEI.  Sunovia shall pay the premiums therefore and deliver said
policies, or duplicates thereof, to LEI. Each insurer shall agree, by
endorsement upon the policy or policies issued by it or by independent
instrument furnished to LEI, that it will give LEI thirty (30) days written
notice before the policy in question shall be altered or cancelled. The proceeds
of such insurance, at the option of LEI, shall be applied (a) toward the
replacement, restoration, or repair of the Equipment or (b) toward payment of
the obligations of Sunovia hereunder. Sunovia hereby appoints LEI as Sunovia’s
attorney-in-fact to make claim for, receive payment of, and execute and endorse
all documents, checks, or drafts for loss or damage under any said insurance
policy.


Sunovia, a its own cost and expense, shall keep the Equipment free and clear of
all levies, liens, and encumbrances and shall pay all license fees, registration
fees, assessments, charges and taxes (municipal, state and federal) which may
now or hereafter be imposed upon the possession, or use of the Equipment,
excluding, however, all taxes on or measured by LEI’s income.


Without the prior written consent of LEI, Sunovia shall not make any
alternations, additions, or improvements to the Equipment. All additions and
improvements of whatsoever kind of nature made to the Equipment shall belong to
and become the property of LEI on the expiration, or earlier termination, or
this Lease.




ARTICLE IV
DISTRIBTION


4.1           Asia Territory Distribution.  On the Effective Date, the Parties
will enter into the Sales Representation Agreement attached hereto as Exhibit F.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
ARTICLE V
MISCELLANEOUS


5.1           Confidentiality.


In the course of performing this Agreement or otherwise, either Party may obtain
confidential or proprietary information about the other, which information may
include, but is not limited to: sales data, markets analyses, profitability
information, activity-based cost reports and financial documents, as well as all
information and all tangible forms of information including, but not limited to,
documents, drawings, specifications, prototypes, samples, and the like, provided
such information is marked as “confidential” or “proprietary, or would otherwise
reasonably be understood as confidential, and also includes the existence of a
commercial relationship between the parties (“Confidential Information”).  Each
Party agrees (1) to use such Confidential Information only in connection with
their performance under this Agreement, (2) to internally disclose such
information only to those employees who need to know such information in order
to perform their duties in furtherance of this Agreement, and agree to be bound
by this confidentiality provision, and (3) not to disclose such information to
any third party, except as required by law or government agency, or with the
prior written consent of Sunovia, provided Sunovia is given notice and
opportunity to intervene.


Confidential Information does not include any information which (a) was known by
or in the possession of LEI prior to disclosure, (b) is or becomes generally
known to the public through no fault of the receiving party, (c) is rightfully
received from a third party without restriction on disclosure and not, to the
knowledge of recipient, in breach of any obligation of confidentiality, or (d)
is independently developed by the recipient without use of the Confidential
Information.


The confidentiality obligations described herein shall commence on the date of
disclosure of the Confidential Information and shall continue (a) for
Confidential Information which qualifies as a trade secret under applicable law,
at all times thereafter so long as such Confidential Information so qualifies as
a trade secret; and (b) for all other Confidential Information, for a period of
three (3) years following such disclosure.


Upon termination of this Agreement for whatever reason, each Party shall return
or destroy all Confidential Information and copies thereof belonging to the
other Party, as the other Party directs in writing; provided, however, that each
receiving Party may retain one archival copy thereof, to be stored in a secure
location in accordance with this section, for the purposes of determining and
enforcing any continuing confidentiality obligations.




Each party expressly acknowledges that the other Party is a public company and
subject to the public company reporting requirements imposed by the Securities
and Exchange Commission and Taiwan Stock Exchange Corporation. The parties
further acknowledges and agrees that it and its affiliates and agents are
prohibited under Federal securities laws from purchasing or selling any
securities of the other party while in possession of any material non-public
information concerning the Parties.


5.2           Code of Conduct. Both Parties shall comply with the principles and
requirements of the 'Code of Conduct for ‘Sunovia’s Suppliers' attached hereto
as Exhibit G (hereinafter referred to as the 'Code of Conduct').


A. Assessment.  If requested by Sunovia, LEI shall not more than once a year
either – at its option – provide Sunovia with (i) a written self-assessment in
the form provided by Sunovia, or (ii) a written report approved by Sunovia
describing the actions taken or to be taken by LEI to assure compliance with the
Code of Conduct.


B. Inspection.  Sunovia and its authorized agents and representatives and/or a
third party appointed by Sunovia and reasonably acceptable to Sunovia, shall be
entitled (but not obliged) to conduct – also at LEI’s premises – inspections in
order to verify LEI’s compliance with the Code of Conduct.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
C. Requirements.  Any inspection may only be conducted upon prior written notice
by Sunovia, during regular business hours, in accordance with the applicable
data protection law and shall neither unreasonably interfere with LEI’s business
activities nor violate any of LEI’s confidentiality agreements with third
parties. LEI shall reasonably cooperate in any inspections conducted. Each Party
shall bear its expenses in connection with such inspection.


D. Remedies.  In addition to any other rights and remedies Sunovia may have, in
the event of (i) LEI’s material or repeated failure to comply with the Code of
Conduct or (ii) LEI’s denial of Sunovia’s right of inspection as provided for in
Section 5.2(C), after providing LEI’s reasonable notice and a reasonable
opportunity to remedy, Sunovia may terminate this Agreement and/or any purchase
order issued under the Agreement without any liability whatsoever.


Material failures include, but are not limited to, incidents of child labor,
corruption and bribery, and failure to comply with the Code of Conduct's
environmental protection requirements. The notice and opportunity to remedy
provision shall not apply to violations of requirements and principles regarding
of the child labor as set out in the Code of Conduct or willful failures to
comply with the Code of Conduct.


5.3           Reservation Clause.  The products or services rendered under this
or any agreement between these Parties must be in conformance with national and
international foreign trade and customs requirements, including any embargos,
sanctions or directives, or such agreement may be subject to termination.


5.4           Term and Termination.


A.           Term.  The initial term of this Agreement shall begin on the date
set forth above and shall continue for a period of five (5) years.  Thereafter,
the term of this Agreement automatically shall be extended for additional
periods of one (1) year each, unless either Party terminates this Agreement as
of the end of the then-current term by giving written notice to the other Party
at least sixty (60) days prior to the expiration thereof.  Notwithstanding the
foregoing, this Agreement may be terminated by either Party pursuant to the
terms of this section.
 
 


B.           Cause.  In the event of a default by either Party, the
non-defaulting Party may, in addition to any other rights available under
applicable law, terminate this Agreement on thirty (30) days' notice and
opportunity to cure by the defaulting Party. Upon termination of this Agreement
under this section, the terminating (non-breaching) Party, in its discretion,
may elect to terminate all Purchase Orders outstanding at the time of such
termination.


C.           Post-Termination Payments.  Upon expiration or termination of this
Agreement for any reason other than the default of LEI, Sunovia shall pay
LEI for all finished Product and components that LEI has in its inventory on the
date of expiration or termination, as the result of Purchase Orders issued by
Sunovia, provided that LEI delivers such Product to Sunovia within twenty-one
(21) business days of such order and the Product meets the requirements of the
Specifications and applicable law and regulation.


D.           Limitation.  Notwithstanding subsection C above, Sunovia shall not
be required to pay LEI for any Product manufactured by LEI after LEI receives
notice of the expiration or termination of this Agreement.


E.           Pre-Termination Obligations.  Termination of this Agreement shall
not relieve the parties from the obligations which have accrued prior to such
termination pursuant to the provisions of this Agreement.


F.           Return of Property and Components.  Upon termination of this
agreement, LEI agrees that it shall immediately make available for pick-up any
and all property and components held in inventory or otherwise that were
purchased by Sunovia and provided to LEI under this Agreement.  On the five (5)
year anniversary of the Effective Date, Sunovia shall immediately make available
for pick-up any and all equipment provided by LEI to Sunovia under Section 3.2
of this Agreement.
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
G.           Good Faith Resolution.  In the event of a dispute under this
Agreement, the parties hereby agree to negotiate in good faith to attempt to
resolve the dispute prior to initiation of any litigation.


5.5           Notices.


All notices required by this Agreement shall be deemed given when personally
delivered, sent by overnight delivery or by first class mail, postage prepaid,
to the following:


If to Sunovia, to:


Sunovia Energy Technologies, Inc.
106 Cattlemen Road
Sarasota, Florida 34232
Attn.: Chief Executive Officer


If to LEI, to:


Leader Electronic Inc.


8F., No.138, Lane. 235, Baoqiao Road., Xindian Dist.,
New Taipei City 231, Taiwan R.O.C.
Attention:  Robert Kung


or to such other person or address as each Party may from time to time designate
in writing.


5.6           FORCE MAJEURE.                                           NEITHER
PARTY WILL INCUR ANY LIABILITY TO THE OTHER ON ACCOUNT OF ANY LOSS OR DAMAGE
RESULTING FROM ANY DELAY OR FAILURE TO PERFORM ALL OR ANY PART OF THIS
AGREEMENT, IF SUCH DELAY OR FAILURE IS CAUSED, IN WHOLE OR IN PART, BY EVENTS,
OCCURRENCES, OR CAUSES BEYOND THE REASONABLE CONTROL AND WITHOUT NEGLIGENCE OF
THE DELAYED PARTY.  SUCH EVENTS, OCCURRENCES, OR CAUSES WILL INCLUDE, WITHOUT
LIMITATION, ACTS OF NATURE, STRIKES OR LOCKOUTS, RIOTS, ACTS OF WAR OR
TERRORISM, EARTHQUAKES, FIRE AND EXPLOSIONS, FLOOD, OR OTHER NATURAL DISASTERS,
OR AN ACT OF GOVERNMENT.


5.7           OTHER.


A.           Governing Laws; Arbitration.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California in the
United States without regard to choice of law principles.  The parties will meet
and discuss any dispute in good faith prior to filing any litigation
matters.  All disputes arising out of or relating to this Agreement or any
breach thereof shall be settled exclusively by arbitration to be held in the
City of Irvine, in accordance with the Rules of American Arbitration
Association. The award of Arbitration rendered shall be final and binding upon
both parties, and be enforceable by any court having jurisdiction. The
arbitrators shall apply the internal laws of the State of California, the United
States, as specified above in determining the rights, obligations and
liabilities of the parties and shall not have the power to alter, modify, amend,
add to or subtract from any term or provision of this Agreement nor to rule upon
or grant any extension, renewal or continuance of this Agreement, nor to award
damages or other remedies expressly prohibited by this Agreement, nor to grant
injunctive relief, including interim relief, of any nature, notwithstanding any
contrary provisions of the Rules of the American Arbitration Association
specified above. If, under applicable law, this arbitration provision is not
enforceable as to a particular claim brought by one party against the other,
then legal proceedings involving only that claim may be instituted solely in the
United States district court geographically located nearest Irvine, California
or, if such court may not exercise jurisdiction, a court of the State of
California. For all purposes of this Agreement, all parties hereby irrevocably
consent to the jurisdiction of such court and waive any defense based on
improper or inconvenient venue or lack of personal jurisdiction.
 
 
 
11

--------------------------------------------------------------------------------

 

 
B.           Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the matters to which it relates, and supersedes
all prior written or oral agreements, negotiations and correspondence.  The
terms and conditions of this Agreement shall control over any contrary terms or
conditions contained in purchase orders, invoices or other ordering, billing or
shipping documentation.


C.           Modification.  This Agreement may not be modified except by a
writing signed by both parties.  In the event of a conflict between the terms of
this Agreement and any purchase order, invoice, bill of lading or other similar
document, the terms of this Agreement shall control.


D.           Assignment. Each Party hereby acknowledges and agrees that the
other Party may assign its rights under this Agreement to a successor in
interest or affiliate of Sunovia, which affiliate of Sunovia’s may issue
purchase orders to LEI, or in which case such purchase orders shall make
specific reference to this Agreement.  Each Party hereby consents to such
assignment and agrees that any such affiliate of Sunovia shall have the rights
of the assigning Party under this Agreement.  LEI shall not have the right to
otherwise assign this Agreement without the prior express written consent of
Sunovia.


E.           Authority.  Each Party represents and warrants to the other that
the person signing this Agreement on behalf of such Party has the requisite
authority to bind such Party to the terms hereof.


F.           Invalid Terms.  In the event any term or provision of this
Agreement is held to be invalid by a court of competent jurisdiction, the
remainder of the Agreement shall remain in effect to the extent consistent with
objectives of this Agreement.


G. Contractors.  Nothing contained in this Agreement is intended, nor shall be
so construed to constitute the parties hereto as employer-employee, partners,
joint-ventures or as principal and agent.


H. Headings.  The headings for each section or subsection within this Agreement
are added for purposes of reference only and shall not be deemed to be part of
this Agreement.


I. Signatures. The Agreement or any amendment thereto may be executed and
transmitted by electronic mail or facsimile and may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 LEADER ELECTRONICS INC.     SUNOVIA ENERGY TECHNOLOGIES, INC.               By:
/s/K.Y. Chou    By: /s/ Mel Interiano               Name:  K.Y. Chou       
Name:   Mel Interiano                 Title: General Manager       Title: Chief
Executive Officer               Witnessed:          Witnessed:                
By:       By:                       Name:       Name:                    
Title:        Title:                               

 

  
                                                                        

 
12

--------------------------------------------------------------------------------

 
                                                                                                   


                                                                                                                          


 
 
Exhibit A


Products




500,000 UNITS - 55W, 80W AND/OR 110W COBRA HEAD FOR THE NAFTA TERRITORY, WHICH
SHALL INCLUDE THE INITIAL 50,000 UNIT COBRA HEAD ORDER SUNOVIA IS PRESENTLY
DEVELOPING.


50,000 UNITS - LIGHT PACK (LP3) FOR THE NAFTA TERRITORY


55W, 80W AND 110W COBRA HEAD FOR THE ASIA TERRITORY


LIGHT PACK (LP3) FOR THE ASIA TERRITORY


ALL DL, CANOPY AND PAL LIGHTING PRODUCTS (INTERIOR LIGHTING), WHICH IS
CONTINGENT UPON SUNOVIA ACQUIRING TARGET COMPANY PRODUCING SUCH PRODUCTS OF
WHICH THERE IS NO GUARANTEE SUCH ACQUISITION WILL OCCUR.






 
13

--------------------------------------------------------------------------------

 










Exhibit B


Product Specifications






Specifications to be approved by Sunovia prior to commencing manufacturing of
each Purchase Order.










 
14

--------------------------------------------------------------------------------

 














Exhibit C


The Price List




To be developed on an ongoing basis.




 
15

--------------------------------------------------------------------------------

 


Exhibit D


Securities Purchase Agreement










 
16

--------------------------------------------------------------------------------

 








Exhibit E


Equipment




SMT line
Sphere
Goniometer


other manufacturing, test and product handling equipment required for state of
the art facility


The above shall be more specifically identified by the parties.




 
17

--------------------------------------------------------------------------------

 








Exhibit F


Sales Representation Agreement
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit G


Code of Conduct


This Code of Conduct defines the basic requirements placed on suppliers of goods
and services of Sunovia Energy Technologoes, Inc. and its parent, subsidiary and
affiliated companies [“Sunovia”] concerning their responsibilities towards their
stakeholders and the environment. Sunovia reserve the right to reasonably change
the requirements of this Code of Conduct due to changes of the Sunovia
compliance program. In such event Sunovia expects the supplier to accept those
reasonable changes.


The supplier declares herewith:
§  
Legal compliance

o  
to comply with the laws of the applicable legal system(s).

§  
Prohibition of corruption and bribery

o  
To tolerate no form of and not to engage in any form of corruption or bribery,
including any payment or other form of benefit conferred on any government
official for the purpose of influencing decision making in violation of law.

§  
Respect for the basic human rights of employees1

o  
to promote equal opportunities for and treatment of its employees irrespective
of skin color, race, nationality, social background, disabilities, sexual
orientation, political or religious conviction, sex or age;

o  
to respect the personal dignity, privacy and rights of each individual;

o  
to refuse to employ or make anyone work against his will;

o  
to refuse to tolerate any unacceptable treatment of employees, such as mental
cruelty, sexual harassment or discrimination;

o  
to prohibit behavior including gestures, language and physical contact, that is
sexual, coercive, threatening, abusive or exploitative;

o  
to provide fair remuneration and to guarantee the applicable national statutory
minimum wage;

o  
to comply with the maximum number of working hours laid down in the applicable
laws;

o  
to recognize, as far as legally possible, the right of free association of
employees and to neither favor nor discriminate against members of employee
organizations or trade unions.

§  
Prohibition of child labor2

o  
to employ no workers under the age of 15 or, in those countries subject to the
developing country exception of the ILO Convention 138, to employ no workers
under the age of 14.

§  
Health and safety of employees

o  
to take responsibility for the health and safety of its employees;

o  
to control hazards and take the best reasonably possible precautionary measures
against accidents and occupational diseases;

o  
to provide training and ensure that employees are educated in health and safety
issues;

o  
to set up or use a reasonable occupational health & safety management system.3

§  
Environmental protection4

o  
to act in accordance with the applicable statutory and international standards
regarding environmental protection;

o  
to minimize environmental pollution and make continuous improvements in
environmental protection;

o  
to set up or use a reasonable environmental management system3.

§  
Supply chain

o  
to use reasonable efforts to promote among its suppliers compliance with this
Code of Conduct;

o  
to comply with the principles of non discrimination with regard to supplier
selection and treatment.



1 Declaration of Human Rights in Resolution 217 A (III) dated 10.12.1948,
http://www.unhchr.ch/udhr/navigate/alpha.htm
2 Declaration of the International Labour Organisation on basic labour
principles and rights www.ilo.org/public/english/standards/index.htm
3 Rio Declaration on the Environment and Development,
http://www.un.org/esa/sustdev/documents/agenda21/index.htm



19